DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The objection to the specification is overcome.
The previous 112 rejections have been overcome by the amended claims.
See the new rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9, 15, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Imazu, US 2012/0302124, in view of Lin, US 2016/0064604.

Claim 1: Imazu discloses 
a light emitting element (3) having a first face on which a first electrode (3a) and a second electrode (3b) are provided (bottom, FIG. 33); 
a wavelength converting member (5) covering a whole of the light emitting element except for the first face such that a surface of the wavelength converting member and the first face constitute a substantially flat plane; 
a first electrically conductive material (6a/13n) provided on the first face and the surface of the wavelength converting member to be electrically connected to the first electrode; 
a second electrically conductive (6b/13p) material provided on the first face and the surface of the wavelength converting member to be electrically connected to the second electrode.
Imazu shows a space between the electrodes, but does not disclose what is in that space. It would have been obvious to have put insulation in that space to isolate the electrodes from each other. See e.g. Lin, FIG. 4, insulating member 50, which is a space that is the same as that of Imazu that is filled with insulating material. 
The space of Imazu filled with insulating material would form an insulating member comprising:
a first part disposed on the first electrically conductive material such that the first electrically conductive material is provided between the first part and the first face and is provided between the first part and the wavelength converting member; 
a second part disposed on the second electrically conductive material such that the second electrically conductive material is provided between the second part and the first face and is provided between the second part and the wavelength converting member; 
and a third part integrated with the first part and the second part to contact the first face between the first electrode and the second electrode:

    PNG
    media_image1.png
    476
    699
    media_image1.png
    Greyscale


Claim 2: Imazu discloses that the light emitting element has 
a second face (top) opposite to the first face in a height direction along a height of the light emitting device 
and a lateral face (side) connecting the first face and the second face, 
wherein the wavelength converting member covers the second face and the lateral face (FIG. 33), 
wherein the wavelength converting member has a second surface (top) opposite to the first surface of the wavelength converting member and the first face in the height direction.
Imazu does not disclose the dimension claimed height difference between a first height and a second height, the first height being a height between the first surface and the second surface in the height direction, the second height being a height between the first face and the second surface in the height direction. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). The height of the wavelength converting member 32 would be a matter of routine design choice, taking into account considerations such as desire to shrink the device, the necessary quantity of wavelength converting material to change the color of the light, the necessary quantity of material to protect to LED chip, etc.
Claim 5: the light emitting element has 
a second face (top) opposite to the first face in a height direction along a height of the light emitting device 
and a lateral face (sides) connecting the first face and the second face, 
wherein the wavelength converting member (5) covers the second face and the lateral face (FIG. 33), 
wherein the wavelength converting member has an inner periphery surrounding the light emitting element viewed in the height direction and an outer periphery surrounding the inner periphery viewed in the height direction, 
and wherein the outer periphery is covered with a reflective material (15, [0069]) viewed in the height direction:

    PNG
    media_image2.png
    519
    868
    media_image2.png
    Greyscale

Claim 7: the insulating member is disposed on a portion (sidewalls) of the first electrically conductive material, and wherein the insulating 
Claim 15: the insulating member has a rectangular shape having four corners, and wherein neither the first electrically conductive material nor the second electrically conductive material overlaps with the insulating member at the four corners (in the horizontal direction) (FIG. 35). 
Claim 21: the light emitting element has a second face (top) opposite to the first face in a height direction along a height of the light emitting device and a lateral face (side) connecting the first face and the second face, wherein the wavelength converting member covers the second face and the lateral face (FIG. 33). For Imazu in view of Lin, the insulating member overlaps with entirety of the light emitting element as viewed in the height direction; see Imazu FIG. 3. Imazu and Lin only show the extent of the gap/insulating member in one direction, but any insulating member extending beyond the light emitting element in the other direction would not appear to be form a source of patentable distinction, and it does not appear that it’s absence would accomplish any feature.
Claim 3: Imazu discloses
a light emitting element (3, FIG. 33) having a first face (bottom) on which a first electrode (3a) and a second electrode (3b) are provided; 
a wavelength converting member (32, [0104]) covering a whole of the light emitting element except for the first face such that a first surface of the wavelength converting member and the first face constitute a substantially flat plane (FIG. 33); 
a first electrically conductive material (13n) provided on the first surface of the wavelength converting member outside the first face to be electrically connected to the first electrode; 
a second electrically conductive material (13p) provided on the first surface of the wavelength converting member outside the first face to be electrically connected to the second electrode.
Imazu discloses in FIG. 3 interconnection electrodes 71 and 72 to connect to a substrate 70, which while not show with other embodiments can also be applied to the other embodiments. As seen in FIG. 3, Imazu shows a space between the electrodes, but does not disclose what is in that space. It would have been obvious to have put insulation in that space to isolate the electrodes from each other. See e.g. Lin, FIG. 4, insulating 
Thus Imazu in view of Lin discloses and an insulating member (31) comprising
a first part disposed on the first electrically conductive material such that the first electrically conductive material is provided between the first part and the first face and is provided between the first part and the wavelength converting member;
a second part disposed on the second electrically conductive material such that the second electrically conductive material is provided between the second part and the first face and is provided between the second part and the wavelength converting member; 
and a third part integrated with the first part and the second part to contact the first face between the first electrode and the second electrode:

    PNG
    media_image1.png
    476
    699
    media_image1.png
    Greyscale

Claim 4: Imazu discloses a first wire (26, [0095])) connecting the first electrode and the first electrically conductive material, and a second wire (26) connecting the second electrode and the second electrically conductive material, the insulating material covering a whole of the first wire and the second wire (from above). Note that while The invention of FIG. 33 does not identify and name the thin layer between 31 and 13, it is clearly the same conductive layer as in FIG. 32 (26, [0095])).
Claim 8: the insulating member (31) is disposed on a (top) portion of the first electrically conductive material, and wherein the insulating 
Claim 9: the light emitting element has
a second face (top) opposite to the first face in a height direction along a height of the light emitting device,
and a lateral face (side) connecting the first face and the second face,
wherein the wavelength converting member has an inner periphery surrounding the light emitting element viewed in the height direction and an outer periphery surrounding the inner periphery viewed in the height direction, and wherein the outer periphery is covered with a reflective material (15, [0069]) viewed in the height direction (FIG. 33):

    PNG
    media_image2.png
    519
    868
    media_image2.png
    Greyscale

Claim 16: the insulating member has a rectangular shape having four corners, and wherein neither the first electrically conductive material nor the second electrically conductive material overlaps with the insulating member at the four corners (in the horizontal direction) (FIG. 33).
Claim 22: the light emitting element has a second face (top) opposite to the first face in a height direction along a height of the light emitting device and a lateral face (side) connecting the first face and the second face, wherein the wavelength converting member covers the second face and the lateral face (FIG. 33). For Imazu in view of Lin, the insulating member overlaps with entirety of the light emitting element as viewed in the height direction; see Imazu FIG. 3. Imazu and Lin only show the extent of the .

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imazu in view of Lin and Chiu, US 2017/0263833.
Imazu discloses the use of silicone resin for the wavelength converting member ([0089]), which has a lower flexural modulus than the claimed amount. See e.g. Chiu, table on page 2. This flexural modulus would have been expected by those in the art, given the material disclosed by Imazu and the properties disclosed by Chiu. 

Claims 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imazu in view of Lin and 
Claims 11 and 12: Imazu discloses that the light emitting element has 
a second face (top) opposite to the first face in a height direction along a height of the light emitting device and 
a lateral face (side) connecting the first face and the second face, 
wherein the wavelength converting member covers the second face and the lateral face (FIG. 33).
Imazu does not disclose the claimed shape of the electrically conductive materials. However, this was known in the art. See Venk FIG. 4, which discloses that the first electrically conductive material has a first narrow portion having a first end connected to the first electrode and a second end opposite to the first end in a first direction perpendicular to the height direction, and a first wide portion electrically connected to the second end of the first narrow portion such that the first wide portion does not overlap with the light emitting element when viewed in the height direction, the first narrow portion having a first portion width in a second direction perpendicular to the first direction and the height direction, the first wide portion having a second portion width larger than the first portion width in the second direction. 

    PNG
    media_image3.png
    532
    873
    media_image3.png
    Greyscale

It would have been obvious to have had such a shape in order to save material, but still have a wide area for bonding (Venk [0052]).
Claims 13 and 14: the light emitting element has an element width in the second direction. Venk does not disclose that the first portion width is smaller than or equal to the element width of the light emitting element in the second direction, and wherein the second portion width is larger than the element width of the light emitting element in the second direction. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claims 17 and 18: Venk discloses that the second electrically conductive material has a second narrow portion having a third end 
Claims 19 and 20: Venk discloses that the second electrically conductive material has a second narrow portion having a third end connected to the second electrode and a fourth end opposite to the third end extending in the first lengthwise direction and a second wide portion electrically connected to the fourth end of the second electrode via the second narrow portion and extending in the lengthwise direction such that the second wide portion does not overlap with the light emitting element when viewed in the height direction, the second narrow portion having a third portion width in the second width direction, the second wide portion having a fourth portion width larger than the third portion width in the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/PETER BRADFORD/Primary Examiner, Art Unit 2897